                                                                                    FlLCp
 1
 2                                                                           av~ - z 2~s
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
10~
11     UNITED STATES OF AMERICA,                            CR No. 18-00455-JAK-S
12                Plaintiff,                             ORDER[OF DETENTION]
13                                                      [SETTING CONDITIONS OF
                  v.                                    RELEASE] AFTER HEARING
14     BYRAN BERTRAN SWEENEY,                           (18 U.S.C. § 3148(b):(Allegations of
                                                         Violation of Pretrial Conditions of
15                                                      Release)
                  Defendant.
16
17
18                                                     A.
19          On motion ofthe Government involving an alleged violation of conditions
20    of pretrial release, and a warrant for arrest,
21
22          The Court finds there is:
23 (1)
24         (A)() Probable cause to believe that the defendant has committed a
25                     Federal, State or local crime while on release and/or
26        (B)(y~ Clear and convincing evidence that the defendant has violated any
27                    other condition ofrelease; and
28
 1   (2) (A)(1~ Based on the factors set forth in 18 U.S.C. § 3142(g), there is no
 2                    condition or combination of conditions of release that will assure
 3                    that the defendant will not flee or pose a danger to the safety or
 4                    any other person or the community; or
 5       (B)(v~ The defendant is unlikely to abide by any condition or
 6                    combination of conditions of release.
 7 (3)        () There is probable cause to believe that, while on release,
 8                   the defendant committed a Federal, State., or local felony,
 9                   and the presumption that no condition or combination of
10                   conditions will assure that the person will not pose a
11                   danger to the safety of any other person or the
12                   community has not been rebutted.
13                                           OR
14 (4)        ()     The court finds that there are conditions of release that
15                   will assure that the defendant will not flee or pose a
16                  danger to the safety of any other person or the community,
17                  and that the defendant will abide by such conditions.
18                  See separate Order setting conditions.
19            () It is further ordered that this order is stayed for 72 hours in
20                  order to allow the Government to seek review from the
21                  assigned district judge or criminal duty district judge as
22                  appropriate.
23                                           OR
24                                           C.
25            (V~ IT IS ORDERED defendant be detained prior to trial.
26
27   DATED:          2019
                                                    ALICIA G. ROSENBERG
28                                                  United States Magistrate Judge

                                             2
